--------------------------------------------------------------------------------

Exhibit 10.3


July 22, 2009


Ford-UAW Holdings LLC
15041 Commerce Drive South
Rotunda Court #4
Dearborn, MI  48120


Ladies and Gentlemen:


Reference is made to that certain Note Purchase Agreement dated as of April 7,
2008 (the "Note Purchase Agreement") by and among, Ford Motor Company, as Issuer
("Ford"), you, as Purchaser, and the Subsidiary Guarantors named therein
relating to the $3 billion principal amount 9.5% Guaranteed Secured Note due
January 1, 2018 ("Second Lien Note") issued by Ford to you. (Capitalized terms
used herein and not otherwise defined shall have the meaning ascribed to them in
the Note Purchase Agreement.)


 
1.
Second Lien Debt Limitation.  Section 8.6 of the Note Purchase Agreement
restricts Ford from having more than $4 billion of second lien debt secured by
its assets outstanding at any time, subject to certain exceptions.  To permit
Ford to borrow funds from the U.S. Department of Energy or other federal
governmental authorities (or a commercial bank and guaranteed by the U.S.
Department of Energy or other federal governmental authority) in excess of $4
billion secured on a second lien basis with the Collateral pledged under the
Credit Agreement and the Loan Documents, including the Collateral Trust
Agreement and the Security Agreement, the parties to the Note Purchase Agreement
wish to amend this restriction. Accordingly, the parties to the Note Purchase
Agreement hereby agree to amend Section 8.6 of the Note Purchase Agreement to
read in its entirety as set forth in Attachment A hereto.



 
2.
Additional Covenants.  Consistent with the terms of the amendment set forth in
paragraph 1 above, the parties to the Note Purchase Agreement hereby agree to
amend the Note Purchase Agreement by amending Section 8.5 of the Note Purchase
Agreement and adding new sections 8.9 through 8.23 as additional covenants of
Ford, each as set forth in Attachment B hereto. Capitalized terms used in
Attachment B and not otherwise defined in the Note Purchase Agreement shall have
the meanings ascribed to them in the Credit Agreement and the Loan Documents.



 
3.
Additions and Deletions of Guarantors.  The parties to the Note Purchase
Agreement hereby agree to amend Schedule 1 thereto to read in its entirety as
set forth in Attachment C hereto to reflect the deletion of Land Rover North
America, Inc. as a Subsidiary Guarantor and the addition of Ford BH1 Ltd, Ford
BH2 Ltd and Volvo Holding Company Inc. as Subsidiary Guarantors and Non-Recourse
Parties under the Note Purchase Agreement and the Guaranty endorsed on the Note,
such deletions and additions having been made in accordance with the terms of
the Credit Agreement.



 
4.
Amendment to Sections 9(c) and (h).  The parties to the Note Purchase Agreement
hereby agree to amend the Note Purchase Agreement by changing Section 9(c) and
Section 9(h) to read as follows:



"(c) the Issuer or any Significant Guarantor (as defined in the Credit
Agreement) shall default in the observance or performance of (i) its agreements
under Section 8.2, (ii) its agreements under Section 8.13 or Section 8.14 for a
period of 20 consecutive days or (iii) any other agreement contained in this
Agreement and, with respect to clause (iii) only, such default shall continue
unremedied for a period of 30 days after notice thereof to the Issuer by the
holder of the Note; or"

 
1

--------------------------------------------------------------------------------

 

“(h)(i) an Event of Default under clause (d), (e), (g), (h) or (k) of Section 8
of the Credit Agreement shall have occurred and be continuing; or (ii) an Event
of Default under any other clause of Section 8 of the Credit Agreement shall
have occurred and be continuing that has resulted in any outstanding
indebtedness or other obligations thereunder to be declared immediately due and
payable;”.


Other than as amended hereby, the Note Purchase Agreement shall remain unchanged
and in full force and effect.



 
Sincerely,
     
FORD MOTOR COMPANY, as Issuer
         
By:
/s/ Neil M. Schloss
   
Name:  Neil M. Schloss
 
Title:  Vice President and Treasurer
             
3000 SCHAEFER ROAD COMPANY
 
FORD GLOBAL TECHNOLOGIES, LLC
 
FORD MOTOR SERVICE COMPANY
 
FORD MOTOR VEHICLE ASSURANCE COMPANY, LLC
 
FORD TRADING COMPANY, LLC
 
LAND ROVER NORTH AMERICA, INC.
 
VOLVO CARS OF NORTH AMERICA, LLC, as Subsidiary Guarantors
         
By:
/s/ Neil M. Schloss
   
Name: Neil M. Schloss
 
Title:  Treasurer or Assistant Treasurer
     
FORD BH1 LTD
 
FORD BH2 LTD
 
FORD EUROPEAN HOLDINGS LLC
 
FORD HOLDINGS LLC
 
FORD INTERNATIONAL CAPITAL LLC
 
FORD MEXICO HOLDINGS, INC.
 
FORD COMPONENT SALES, L.L.C.
 
VOLVO HOLDING COMPANY INC., as Subsidiary
 
Guarantors
         
By: 
/s/ David M. Brandi
   
Name:  David M. Brandi
 
Title:  Assistant Treasurer

 
 
2

--------------------------------------------------------------------------------

 
 

 
FORD SOUTH AMERICA HOLDINGS, LLC, as Subsidiary Guarantor
     
By:  Ford Motor Company, as sole member
         
By:
/s/ Neil M. Schloss
   
Name: Neil M. Schloss
 
Title:   Vice President and Treasurer
     
GRUPO FORD, S. de R.L. de C.V., as Subsidiary Guarantor
         
By:
/s/ David M Brandi
   
Name:  David M. Brandi
 
Title:  Attorney-in-Fact



The foregoing agreement is hereby accepted as of the date first written above:


FORD-UAW HOLDINGS LLC


By:
/s/ Peter J. Daniel
 
Name:  Peter J. Daniel
Title:  Chairman and Chief Executive Officer


 
3

--------------------------------------------------------------------------------

 

ATTACHMENT A


8.6           Limitation on Secured Debt.  Other than Permitted Liens (as
defined below), the Issuer shall not at any time have outstanding more than
$20,485,000,000 principal amount of indebtedness for borrowed money secured on a
first lien basis with its assets nor more than $14,400,000,000 principal amount
of indebtedness for borrowed money secured on a second or junior lien basis with
its assets; provided, however, that (i) any such indebtedness for borrowed money
secured on a second or junior lien basis in excess of $4 billion (including the
Note) ("Junior Lien Debt") shall consist only of loans from or obligations to
the U.S. Department of Energy or other federal governmental authorities (or a
commercial bank and guaranteed by the U.S. Department of Energy or other federal
governmental authority) , (ii) any Junior Lien Debt  shall be secured by a lien
on Collateral pledged under the Credit Agreement and the Loan Documents,
including the Collateral Trust Agreement and the Security Agreement that,
although constituting Permitted Second Lien Debt thereunder, will, as between
the Purchaser or any subsequent holder of the Note and the lenders of such
Junior Lien Debt, be  junior to the second lien securing the Note, and the
priority of which will be governed by an intercreditor agreement among the
parties hereto and the lenders of such Junior Lien Debt substantially similar to
the intercreditor provisions of Section 8 of the Collateral Trust Agreement (as
if the second lien securing the Note were a first priority secured obligation
and the Junior Lien Debt were a second priority secured obligation), and (iii)
this Agreement shall be amended to reflect the benefit of any terms contained in
existing and future Junior Lien Debt if such terms, taken as whole, are more
favorable to the lenders thereof than those contained herein for the benefit of
the Purchaser or any subsequent holder of the Note (other than in respect of
interest rates, fees, call protection or the absence of a call feature, premiums
or maturity dates), provided, however, that to the extent the future Junior Lien
Debt provides for specified project financing, this clause (iii) shall not apply
to any terms that relate to such project or its eligibility for financing;
provided further that any such amendments shall have effect only for so long as
is necessary to comply with this clause (iii).  For avoidance of doubt, such
amendments shall no longer have effect after any such Junior Lien Debt is no
longer outstanding or its terms, taken as whole, are no longer more favorable
from a lender’s perspective than the terms of the Note without such amendments.


"Permitted Liens" for purposes hereof shall mean:


(a) liens for taxes, assessments, governmental charges and utility charges, in
each case that are not yet subject to penalties for non-payment or that are
being contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Issuer in
conformity with United States generally accepted accounting principles ("GAAP");
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like liens arising in the ordinary course of business;
 
(c) permits, servitudes, licenses, easements, rights-of-way, restrictions and
other similar encumbrances imposed by applicable law or incurred in the ordinary
course of business or  minor imperfections in title to real property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the Issuer and its subsidiaries taken as a whole;
 
(d) leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Issuer and its subsidiaries taken as a whole and licenses of
trademarks and intellectual property rights in the ordinary course of business;

 
4

--------------------------------------------------------------------------------

 

(e) pledges or deposits made in the ordinary course of business or statutory
liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;


(f) liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Issuer or any of
its subsidiaries or in connection with sales of accounts, payment intangibles,
chattel paper or instruments;
 
(g) purchase money liens on property (other than shares of capital stock or
indebtedness) existing at the time of acquisition (including acquisition through
amalgamation, merger or consolidation) or to secure the payment of any part of
the purchase price thereof or to secure any indebtedness incurred prior to, at
the time of, or within 60 days after, the acquisition of such property for the
purpose of financing all or any part of the purchase price thereof or to secure
indebtedness provided, or guaranteed, by a governmental authority to finance
research and development, limited in each case to the property purchased (or
developed) with the proceeds thereof;


(h) other than liens existing pursuant to the Credit Agreement and the Loan
Documents (as defined therein), liens in existence on the Closing Date; provided
that no such lien is spread to cover any additional property after the Closing
Date and that  the amount of indebtedness for borrowed money
secured thereby is not increased;


(i) liens on property or capital stock of a person at the time such person
becomes a subsidiary of the Issuer; provided however, that such liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other person becoming a subsidiary; provided further, however, that any such
lien may not extend to any other property owned by the Issuer or any subsidiary
of the Issuer;
 
(j) liens on property at the time the Issuer acquires the property, including
any acquisition by means of a merger or consolidation with or into the Issuer;
provided, however, that such liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided further,
however, that such liens may not extend to any other property owned by the
Issuer or any subsidiary of the Issuer;
 
(k) any lien securing the renewal, refinancing, replacing, refunding, amendment,
extension or modification, as a whole or in part, of any indebtedness secured by
any lien permitted by clause (g), (h), (i), (j), and (u) of this definition or
this paragraph (k) without any change in the assets subject to such lien;
 
(l) any lien arising out of claims under a judgment or award rendered or claim
filed, so long as such judgments, awards or claims do not constitute an event of
default under the Credit Agreement;
 
(m) any lien consisting of rights reserved to or vested in any governmental
authority by any statutory provision;
 
(n) liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts held at such
banks or financial institutions or over investment property held in a securities
account, as the case may be, to facilitate the operation of cash pooling and/or
interest set-off arrangements in respect of such bank accounts or securities
accounts in the ordinary course of business;

 
5

--------------------------------------------------------------------------------

 

(o) liens in favor of lessors pursuant to sale and leaseback transactions to the
extent the disposition of the asset subject to any such sale and leaseback
transaction is permitted under the Credit Agreement;


(p) liens under industrial revenue, municipal or similar bonds;
 
(q) liens on securities accounts (other than liens to secure indebtedness for
borrowed money);
 
(r) statutory liens incurred or pledges or deposits made in favor of a
governmental authority to secure the performance of obligations of the Issuer or
any of its subsidiaries under environmental laws to which any assets of the
Issuer or any such subsidiaries are subject;
 
(s) liens granted by the Issuer or any of its subsidiaries to a landlord to
secure the payment of arrears of rent in respect of leased properties in the
Province of Quebec leased from such landlord, provided that any such lien is
limited to the assets located at or about such leased properties;


(t) servicing agreements, development agreements, site plan agreements and other
agreements with governmental authorities pertaining to the use or development of
any of the property and assets of the Issuer consisting of real property,
provided same are complied with; and
 
(u) liens not otherwise permitted by the foregoing clauses securing obligations
or other liabilities of the Issuer; provided that the outstanding amount of all
such obligations and liabilities shall not exceed $500,000,000 at any time.

 
6

--------------------------------------------------------------------------------

 

ATTACHMENT B


8.5             Consolidations, Mergers and Conveyances. (a) Each of the Issuer
and the Subsidiary Guarantors may consolidate with, or sell or convey all or
substantially all its assets to, or merge with or into, (1) any entity if the
Issuer or such Subsidiary Guarantor or another Subsidiary Guarantor shall be the
continuing entity or (2) any entity existing under the laws of (i) the United
States, any state thereof, or the District of Columbia, in the case of the
Issuer, and (ii) any jurisdiction, in the case of a Significant Guarantor in
connection with an asset sale permitted under Section 7.5 of the Credit
Agreement; provided, however, that in the case of clause (1) there shall be no
default or event of default continuing after giving effect to such transaction;
and provided further that in the case of clause (2) that is not in connection
with an asset sale that is permitted under Section 7.5 of the Credit Agreement,
(x) the successor entity shall expressly assume the due and punctual payment of
the principal of and interest on the Note, in the case of the Issuer, in
accordance with its terms and the due and punctual performance and observance of
all the covenants and conditions of this Agreement and the Note, in the case of
the Issuer, or this Agreement and the Guaranty, in the case of a Subsidiary
Guarantor, by an instrument satisfactory to the Purchaser in its reasonable
judgment, executed and delivered to the Purchaser by such entity, and (y) such
successor entity shall not, immediately after such merger or consolidation or
such sale or conveyance, be in default in the performance of any such covenant
or condition.


(b) Upon any consolidation by the Issuer or a Subsidiary Guarantor with or
merger by the Issuer or a Subsidiary Guarantor into any other person or any
conveyance, transfer or lease of the properties and assets of the Issuer or a
Subsidiary Guarantor substantially as an entirety in accordance with Section
8.5(a) hereof, (x) the successor Person formed by such consolidation or into
which the Issuer or Subsidiary Guarantor, as the case may be, is merged or to
which such conveyance, transfer or lease is made, shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer hereunder
and under the Note, or of such Subsidiary Guarantor under the Guaranty, as the
case may be, with the same effect as if such successor had been named as the
Issuer or such Subsidiary Guarantor, as the case may be, and (y) thereafter, the
predecessor entity shall be relieved of all obligations and covenants hereunder
and under the Note.


(c) Notwithstanding anything to the contrary contained herein or in the Note, if
a Subsidiary Guarantor is released from its guaranty under the Credit Agreement,
such Subsidiary Guarantor shall automatically be released from the Guaranty
(without requirement of notice to or consent of the Purchaser or any holder of
the Note).  If requested by the Issuer, the holders of the Note agree to take
promptly any action reasonably requested by the Issuer to evidence the release
of such Subsidiary Guarantor from its guaranty.


8.9   Maintenance of Business; Existence. The Issuer  will continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable actions to maintain
all rights necessary for the normal conduct of its business, except to the
extent that failure to do so would not have a Material Adverse Effect.


8.10 Maintenance of Property; Insurance. The Issuer  will, and will cause each
Significant Guarantor to, maintain, as appropriate, with insurance companies
that the Issuer believes (in the good faith judgment of the management of the
Issuer) are financially sound and responsible at the time the relevant coverage
is placed or renewed, insurance in amounts (after giving effect to any
self-insurance which the Issuer believes (in the good faith judgment of
management of the Issuer) is reasonable and prudent in light of the size and
nature of its business) and against at least such risks (and with such risk
retentions) as the Issuer believes (in the good faith judgment of the management
of the Issuer) are reasonable in light of the size and nature of its business.

 
7

--------------------------------------------------------------------------------

 

8.11 Notices. Promptly upon a Responsible Officer of the Issuer becoming aware
thereof, the Issuer will give notice to the holder of the occurrence of any
default or event of default hereunder. Each notice pursuant to this Section
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the Issuer
or the relevant Subsidiary proposes to take with respect thereto.


8.12  Additional Collateral, etc. (a) Within 30 days after the formation or
acquisition of any Additional Subsidiary Guarantor (or the making of a single
investment or a series of related investments having a value (determined by
reference to Net Book Value, in the case of an investment of assets) of
$500,000,000 or more in the aggregate by the Issuer or a Subsidiary Guarantor,
directly or indirectly, in a Domestic Subsidiary (other than an Excluded
Subsidiary) that is not a Subsidiary Guarantor that results in such Domestic
Subsidiary becoming an Additional Subsidiary Guarantor), the Issuer shall (or
shall cause the relevant Subsidiary to) (i) execute and deliver to the
Collateral Trustee such amendments or supplements to the Security Agreement as
the Administrative Agent deems necessary to grant to the Collateral Trustee, for
the benefit of the Secured Parties, a perfected security interest in the Capital
Stock of such Additional Subsidiary Guarantor (or Domestic Subsidiary receiving
such investment(s)), (ii) deliver to the Collateral Trustee the certificates, if
any, representing such Capital Stock (to the extent constituting “certificated
securities” under the UCC), together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and (iii) cause such Additional Subsidiary Guarantor (or Domestic Subsidiary
receiving such investment(s)) (A) to become a party to the Security Agreement,
the Guarantee and the Collateral Trust Agreement, (B) to take such actions as
necessary to grant to the Collateral Trustee for the benefit of the Secured
Parties a valid, perfected security interest in the Collateral described in the
Security Agreement with respect to such Additional Subsidiary Guarantor (or
Domestic Subsidiary receiving such investment(s)), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by law.
 
(b) Within 30 days after the formation or acquisition any new Foreign Subsidiary
the Capital Stock of which is owned directly by the Issuer or any Subsidiary
Guarantor (other than the Capital Stock of any Excluded Subsidiary or any other
Subsidiary to the extent the ownership interest in such Subsidiary has a Net
Book Value of $500,000,000 or less), the Issuer shall (or shall cause the
relevant Subsidiary to) promptly (i) execute and deliver to the Administrative
Agent such amendments or supplements to the Security Agreement as the Collateral
Trustee or the Administrative Agent deems necessary to grant to the Collateral
Trustee, for the benefit of the Secured Parties, a perfected security interest
in a portion of the Capital Stock of such new Foreign Subsidiary that is owned
by the Issuer or such Subsidiary Guarantor (provided that in no event shall more
than 66% of the total outstanding Voting Stock of any such new Foreign
Subsidiary be required to be so pledged unless the Issuer in its sole discretion
otherwise agrees) and (ii) deliver to the Collateral Trustee the certificates,
if any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the Issuer or the
relevant Subsidiary Guarantor, and take such other action as may be reasonably
requested by the Collateral Trustee or the Administrative Agent in order to
perfect the Collateral Trustee’s security interest therein (provided that in no
event shall such actions require the execution or delivery of a pledge agreement
or similar instrument governed by any law other than the laws of the State of
New York).
 
(c) The Issuer shall use its commercially reasonable efforts to (i) grant a
security interest in the Capital Stock of any newly-formed or after-acquired
joint venture (or a holding company parent thereof) owned directly by the Issuer
or a Subsidiary Guarantor if the amount recorded by the Issuer or such
Subsidiary Guarantor as its investment in such joint venture exceeds
$250,000,000 and (ii) in the case of any domestic joint venture in which the
Issuer directly or indirectly owns at least 80% of the voting or economic
interest, to cause such joint venture to become a Subsidiary Guarantor (in each
case, it being understood that such efforts shall not require any economic or
other significant concession with respect the terms of such joint venture
arrangements).

 
8

--------------------------------------------------------------------------------

 

(d) Within 60 days of the occurrence thereof, the Issuer will notify the
Collateral Trustee and the Administrative Agent of any changes to the name,
jurisdiction of incorporation or legal form of the Issuer or any Subsidiary
Guarantor.
 
(e) The Issuer shall promptly take such steps as the Administrative Agent may
reasonably request in order to grant, preserve, protect and perfect the validity
and priority of the security interests created or intended to be created in the
Collateral. Notwithstanding anything to the contrary herein or in any other Loan
Document, neither the Issuer nor any Subsidiary Guarantor shall be required to
perfect the security interests granted by it in any Collateral by any means
other than by (a) execution, delivery and recordation of a Mortgage, (b) filings
pursuant to the Uniform Commercial Code of the relevant State(s) (including with
respect to fixtures covered by any Mortgage) or equivalent filings under local
jurisdictions to the extent required with respect to the pledge of the Capital
Stock of any member of the Restricted Pledgee Group, (c) delivery to the
Collateral Trustee to be held in its possession of each promissory note listed
on Schedule 5.1(g) to the Credit Agreement, together with an undated endorsement
for each such promissory note executed in blank by a duly authorized officer of
the pledgor thereof, and, to the extent certificated and constituting
“certificated securities” under the UCC, Capital Stock listed on Schedule 4.13
to the Credit Agreement or required to be pledged pursuant to Section 6.7(a) of
the Credit Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, (d) delivery of each other promissory note or certificated Capital
Stock and constituting “certificated securities” under the UCC constituting
Collateral to the extent such promissory note evidences Indebtedness, or such
Capital Stock has a Net Book Value, in excess of $250,000,000, together with an
undated endorsement or stock power for each such promissory note or certificate,
as applicable, executed in blank by a duly authorized officer of the pledgor
thereof and (e) filing with the United States Patent and Trademark Office
against trademarks listed on Schedule 1.1F to the Credit Agreement.
 
8.13 Borrowing Base . The Issuer shall not permit the Outstanding Amount of
Borrowing Base Debt at any time to exceed the Borrowing Base in effect at such
time for any period of five consecutive Business Days.
 
8.14 Available Liquidity. The Issuer shall not permit Available Liquidity to be
less than $4,000,000,000 at any time.
 
8.15  Restricted Group Debt. Prior to the Collateral Release Date, none of
Volvo, any of its Subsidiaries or any member of the Restricted Pledgee Group
will incur Indebtedness or provide a Material Guarantee, except:
 
(a) Indebtedness of the type described in clause (g) of the definition of
Permitted Liens;
 
(b) Indebtedness incurred under working capital facilities entered into in the
ordinary course of business;
 
(c) Indebtedness owing to the Issuer or any Subsidiary; provided that any such
Indebtedness owing to a Subsidiary that is not a Subsidiary Guarantor shall be
subordinated in right of payment to any Indebtedness owing by Volvo or any of
its Subsidiaries or such member of the Restricted Pledgee Group to the Issuer or
any Subsidiary Guarantor;
 
(d) Indebtedness consisting of subsidized loans made, or guaranteed, by a
governmental or quasi-governmental entity (including any international
organization or agency);


(e) Indebtedness outstanding as of the Closing Date and any Permitted
Refinancing thereof;

 
9

--------------------------------------------------------------------------------

 

(f) in the case of any member of the Restricted Pledgee Group, any additional
Indebtedness; provided that (i) the Borrowing Base Coverage Ratio after giving
pro forma effect to the incurrence and application of proceeds thereof is at
least 1.15 to 1.00 and (ii) any dividends received by the Issuer from the
proceeds of any such Indebtedness in excess of $250,000,000 are reinvested in
the Issuer’s business within 15 months or, to the extent not so reinvested, are
applied as a Mandatory Prepayment pursuant to Section 2.18(a) of the Credit
Agreement (together with any applicable prepayment premium provided in
Section 2.24(b) of the Credit Agreement); and


(g) in the case of Volvo and its Subsidiaries, additional Material Guarantees
and Indebtedness in an Outstanding Amount with respect to all such Material
Guarantees and Indebtedness not to exceed $1,000,000,000 at any time;
 
provided, in each case, that the Outstanding Amount of such Indebtedness or
Material Guarantees shall reduce the Eligible Value (but not below zero) of the
Capital Stock or intercompany notes of such Person that constitute Collateral as
provided in Schedule 1.1B to the Credit Agreement.
 
8.16  Asset Sale Restrictions.
 
(a) Receivables and Inventory. The Issuer shall not, and shall not permit any
Subsidiary Guarantor to, Dispose of any receivables or inventory included in the
Borrowing Base, except in the ordinary course of business.
 
(b) Non-Core Assets. The Issuer shall not, nor shall it permit any Subsidiary to
(i) Dispose of all or any portion of the Capital Stock (including by way of
merger), or all or substantially all of the assets, of  Automotive Components
Holdings, and/or Automobile Protection Corp., unless in each case, the Net Cash
Proceeds thereof are reinvested in the business of the Issuer within 15 months
of such Disposition or, to the extent not so reinvested, are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Credit Agreement.
 
(c) Volvo. The Issuer shall not, nor shall it permit any Subsidiary to, Dispose
of (i) all or any portion of the Capital Stock (including by way of merger) or
to Dispose of (other than in the ordinary course of business or to another
Subsidiary or the Issuer) more than 20% of the then Consolidated Total Assets of
Volvo (initially determined based upon the audited financial statements of Volvo
for the fiscal year ending December 31, 2005 and, commencing with the delivery
of financial statements of Volvo delivered pursuant to Section 6.2 of the Credit
Agreement, based upon the most recent consolidated balance sheet of Volvo
contained therein) in a single transaction or a series of related transactions,
unless (A) after giving pro forma effect to such Disposition and the application
of proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.25 to 1.00,
(B) the greater of (1) 50% of the Net Cash Proceeds thereof and (2) the amount
of such proceeds necessary so that, after giving pro forma effect to such
Disposition and application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.25 to 1.00, are applied as a Mandatory Prepayment pursuant
to Section 2.18(a) of the Credit Agreement and (C) the remaining Net Cash
Proceeds of such Disposition are reinvested in the business of the Issuer within
15 months of such Disposition or, to the extent not so reinvested, are applied
as Mandatory Prepayment pursuant to Section 2.18(a) of the Credit Agreement or
(ii) the Volvo Trade Name except in connection with a Disposition of all or
substantially all of the Capital Stock or assets of Volvo.
 
(d) Ford Motor Credit. The Issuer shall not permit any Disposition or issuance
of the Capital Stock of FMCC that results in the Issuer owning, directly or
indirectly, less than 49% of the outstanding Capital Stock of FMCC. The Issuer
shall not permit any other Disposition or issuance of the Capital Stock of FMCC
unless (i) in the case of a primary offering of Capital Stock of FMCC, the Net
Cash Proceeds of such Disposition are reinvested in the business of FMCC within
15 months of such Disposition or, to the extent not so reinvested, are applied
as a Mandatory Prepayment pursuant to Section 2.18(a) and (ii) in the case of a
Disposition of the Capital Stock of FMCC by the Issuer or any Subsidiary
thereof, the Net Cash Proceeds thereof in an amount equal to the product of the
Eligible Value of such Capital Stock constituting Eligible FMCC Pledged Equity
and the Advance Percentage therefor as set forth in the most recent Borrowing
Base Certificate delivered to the Administrative Agent are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Credit Agreement.

 
10

--------------------------------------------------------------------------------

 

(e) Ford Global Technologies. The Issuer shall not permit the Disposition of all
or any portion of the Capital Stock (including by way of merger), or all or
substantially all of the assets, of Ford Global Technologies, LLC, except
pursuant to Section 7.7(b)(i) of the Credit Agreement.
 
(f) Principal Trade Names. The Issuer shall not Dispose of any Principal Trade
Name.
 
(g) Other Principal Trade Names. The Issuer shall not Dispose of any Other
Principal Trade Name unless (i) after giving pro forma effect to such
Disposition and the application of proceeds thereof, the Borrowing Base Coverage
Ratio is at least 1.00 to 1.00 and (ii) the greater of (A) 50% of the Net Cash
Proceeds thereof and (B) the amount of such proceeds necessary so that, after
giving pro forma effect to such Disposition and application of proceeds thereof,
the Borrowing Base Coverage Ratio is at least 1.00 to 1.00, are applied as a
Mandatory Prepayment pursuant to Section 2.18(a) of the Credit Agreement.
 
(h) Material PDMP. The Issuer shall not, nor shall it permit, any Subsidiary
Guarantor to Dispose of any PDMP having a Net Book Value in excess of
$250,000,000 in a single transaction or a series of related transactions unless
(i) after giving pro forma effect to such Disposition and the application of
proceeds thereof, the Borrowing Base Coverage Ratio is at least 1.00 to 1.00 and
(ii) the Eligible Value of the Eligible PDMP PP&E is reduced as provided in
Schedule 1.1B of the Credit Agreement.
 
(i) Other Material Assets. The Issuer shall not, nor shall it permit any
Subsidiary Guarantor to Dispose of any other Collateral not otherwise covered in
paragraphs (a) through (h) above (other than in the ordinary course of business)
having a Net Book Value equal to or greater than $500,000,000 in a single
transaction or a series of related transactions unless (i) after giving pro
forma effect to such Disposition and the application of proceeds therefrom, the
Borrowing Base Coverage Ratio is at least 1.15 to 1.00 and (ii) Net Cash
Proceeds thereof are reinvested in the business of the Issuer within 15 months
of such Disposition or, if not so reinvested, are applied as a Mandatory
Prepayment pursuant to Section 2.18(a) of the Credit Agreement.
 
Notwithstanding anything in this Section 8.16 to the contrary, (A) any
Disposition described in paragraphs (b), (c), (g), (h) or (i) above shall be
permitted if (1) 100% of the Net Cash Proceeds of such Disposition are applied
as a Mandatory Prepayment pursuant to Section 2.18(a) of the Credit Agreement
and (2) at least 75% of the consideration for such Disposition is in the form of
cash or cash equivalents and (B) any Disposition described in this Section 8.16
shall be permitted if such Disposition is to the Issuer, any Subsidiary
Guarantor or, in the case of paragraph (b), any wholly-owned Subsidiary of the
Issuer. In addition it is understood that the Issuer and its Subsidiaries may
otherwise Dispose of their assets except to the extent expressly restricted
pursuant to Sections 7.5, 7.7 and 7.9 of the Credit Agreement.
 
8.17  Restricted Payments. The Issuer will not (i) pay any dividend (other than
dividends payable solely in stock of the Issuer) on, or redeem, retire or
purchase, for cash consideration, its common stock (including any Class B stock,
“Common Stock”), (ii) optionally prepay, repurchase, redeem or otherwise
optionally satisfy or defease with cash or cash equivalents any Material
Unsecured Indebtedness or any Permitted Second Lien Debt (other than the Note)
and (iii) so long as the Note is outstanding, make any cash payments to holders
of convertible debt securities with respect to the conversion value of any
convertible debt securities upon the conversion thereof (any such payment
referred to in clauses (i), (ii) and (iii), a “Restricted Payment”), other than:

 
11

--------------------------------------------------------------------------------

 

(a) repurchases of shares of Common Stock upon the exercise of stock options or
warrants for such Common Stock;
 
(b) repurchases of shares of Common Stock from officers, directors and employees
or any executive or employee savings or compensation plans;
 
(c) derivatives or forward purchase agreements entered into to hedge obligations
to repurchase Capital Stock under paragraphs (a) and (b) of Section 7.6 of the
Credit Agreement or in connection with the issuance of convertible debt
securities;
 
(d) any Permitted Refinancing of Material Unsecured Indebtedness or any
Permitted Second Lien Debt; provided that a certificate of a Responsible Officer
of the Issuer is delivered to the holder at least five Business Days (or such
shorter period as the holder may reasonably agree) prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Issuer has determined in good
faith that such terms and conditions satisfy the foregoing requirement and such
terms and conditions shall be deemed to satisfy the foregoing requirement unless
the holder notifies the Issuer within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
 
(e) any Restricted Payments constituting redemption or other prepayment of
Material Unsecured Indebtedness having a scheduled final maturity prior to the
maturity date of the Note; provided that such redemption or prepayment occurs no
earlier than the date that is six months prior to such scheduled final maturity;
 
(f) additional Restricted Payments in an aggregate amount not to exceed
$250,000,000 during any fiscal year and $500,000,000 in the aggregate;


(g) additional redemptions or prepayments of Material Unsecured Indebtedness or
Permitted Second Lien Debt in an aggregate amount not to exceed $250,000,000
during any fiscal year and $500,000,000 in the aggregate; and
 
(h) additional Restricted Payments at any time after January 1, 2010 in an
amount not to exceed the Cumulative Growth Amount at such time.
 
8.18           Subsidiary Financial Statements.   The Issuer shall deliver to
the holder (a) statutory audited consolidated financial statements for each of
FMCC, Ford South Africa and Volvo, (b) statutory audited annual statements for
each of Ford Argentina, Ford Canada, Grupo Ford and Ford Mexico and (c) during
any period when the Capital Stock of any other Foreign Pledgee has an Eligible
Value of greater than $0, the statutory audited annual financial statements for
such Foreign Pledgee (commencing with the statements that have been used as the
basis for such Eligible Value), in each case, promptly after the same become
available; provided that the failure to deliver such financial statements shall
not otherwise constitute a default or an event of default hereunder.
 
8.19           Negative Pledge. The Issuer will not itself, and will not permit
any Manufacturing Subsidiary to, incur, issue, assume, guarantee or suffer to
exist any notes, bonds, debentures or other similar evidences of indebtedness
for money borrowed (notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed being herein called “Debt”), secured by pledge
of, or mortgage or lien on, any Principal Domestic Manufacturing Property of the
Issuer or any Manufacturing Subsidiary, or any shares of stock of or Debt of any
Manufacturing Subsidiary (such mortgages, pledges and liens being hereinafter
called “Pledge” or “Pledges”), without effectively providing that the Note shall
be secured equally and ratably with (or prior to) such secured Debt, so long as
such secured Debt shall be so secured, unless, after giving effect thereto, the
aggregate amount of all such secured Debt so secured plus all Attributable Debt
of the Issuer and its Manufacturing Subsidiaries in respect of Sale and
Leaseback Transactions would not exceed 5% of the Consolidated Net Tangible
Automotive Assets; provided, however, that this Section 8.19 shall not apply to
Debt secured by:
 
 
12

--------------------------------------------------------------------------------

 
 
(a) Pledges of property of, or on any shares of stock of or Debt of, any
corporation existing at the time such corporation becomes a Manufacturing
Subsidiary;
 
(b) Pledges in favor of the Issuer or any Manufacturing Subsidiary;
 
(c) Pledges in favor of any governmental body to secure progress, advance or
other payments pursuant to any contract or provision of any statute;
 
(d) Pledges of property, shares of stock or Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price thereof or to
secure any Debt incurred prior to, at the time of, or within 60 days after, the
acquisition of such property or shares or Debt for the purpose of financing all
or any part of the purchase price thereof; and
 
(e) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Pledge referred to in the foregoing
clauses (a) to (d), inclusive; provided, however, that such extension, renewal
or replacement Pledge shall be limited to all or a part of the same property,
shares of stock or Debt that secured the Pledge extended, renewed or replaced
(plus improvements on such property).
 
8.20            Sales and Leasebacks. The Issuer will not itself, and it will
not permit any Manufacturing Subsidiary to, enter into any arrangement with any
bank, insurance company or other lender or investor (not including the Issuer or
any Manufacturing Subsidiary) or to which any such lender or investor is a
party, providing for the leasing by the Issuer or a Manufacturing Subsidiary for
a period, including renewals, in excess of three years of any Principal Domestic
Manufacturing Property which has been or is to be sold or transferred by the
Issuer or such Manufacturing Subsidiary to such lender or investor or to any
person to whom funds have been or are to be advanced by such lender or investor
on the security of such Principal Domestic Manufacturing Property (herein
referred to as a “Sale and Leaseback Transaction”) unless either:
 
(a) the Issuer or such Manufacturing Subsidiary could create Debt secured by a
Mortgage pursuant to Section 8.19 on the Principal Domestic Manufacturing
Property to be leased in an amount equal to the Attributable Debt with respect
to such Sale and Leaseback Transaction without equally and ratably securing the
Note; or
 
(b) the Issuer, within 120 days after the sale or transfer shall have been made
by the Issuer or by a Manufacturing Subsidiary, applies an amount equal to the
greater of:
 
(i) the net proceeds of the sale of the Principal Domestic Manufacturing
Property leased pursuant to such arrangement; or
 
(ii) the fair market value of the Principal Domestic Manufacturing Property so
leased at the time of entering into such arrangement (as determined by any two
of the following: the Chairman of the Board of the Issuer, its President, any
Executive Vice President of the Issuer, any Group Vice President of the Issuer,
any Vice President of the Issuer, its Treasurer or its Controller); to the
retirement of Funded Debt of the Issuer; provided, however, that the amount to
be applied to the retirement of Funded Debt of the Issuer shall be reduced by
the principal amount of Funded Debt voluntarily retired by the Issuer within
120 days after such sale.

 
13

--------------------------------------------------------------------------------

 

8.21.  Changes in Subsidiary Guarantors.  If any subsidiary of the Issuer, other
than the subsidiaries that are parties to the Guaranty, guarantees the Credit
Agreement, the Issuer shall promptly cause such subsidiary to become a party to
the Guaranty.  If any subsidiary of the Issuer that is a party to the Guaranty
no longer guarantees the Credit Agreement in accordance with its terms, that
subsidiary automatically shall be deemed to have been released from the Guaranty
and the Purchaser or any holder of the Note shall, at the request of the Issuer
or such subsidiary, promptly execute and deliver such documents as shall
reasonably evidence such release.
 
8.22  Amendment.  If the terms of any applicable covenant (and any equivalent or
related provision or related definition) in Section 6 and Section 7 of the
Credit Agreement are amended or modified or a replacement credit agreement is
executed in connection with any refinancing of the Credit Agreement, the
corresponding covenant in Sections 8.9 through 8.20 of this Note (and any
equivalent or related provision or related definition herein) will, subject to
Section 8.23, be deemed to be automatically amended accordingly.


8.23  Limited Applicability. Subject in all respects to clause (iii) of the
first proviso in Section 8.6, if (i) the Loan Documents (as defined in the
Commitment Letter) cease to be in full force and effect or (ii) the multi-draw
term loan facility set forth in the Loan Documents (as defined in the Commitment
Letter) ceases to constitute a Junior Lien Debt as a result of the circumstances
described in the last paragraph of Section 15 of the Term Sheet attached to the
Commitment Letter as Appendix A thereto, the covenants set forth in Sections 8.9
through 8.20 shall not apply and Section 9(h) shall be deemed to be
automatically amended and restated to read as follows: "an event of default
under the Credit Agreement shall have occurred and be continuing that has
resulted in any outstanding indebtedness or other obligations thereunder to be
declared immediately due and payable." "Commitment Letter" means the Conditional
Commitment Letter by and between United States Department of Energy and Ford
Motor Company, dated as of June 23, 2009.

 
14

--------------------------------------------------------------------------------

 

ATTACHMENT C
 
SCHEDULE I
SUBSIDIARY GUARANTORS

                                 
Federal
                   
Taxpayer
      Principal
Legal Name
     
Organizational
Number
 
Identification
Number
 
State of
Formation
 
Place
of Business
3000 Schaefer Road Company
 
Corporation
 
144453
 
38 - 1906301
 
Michigan
 
Michigan
                     
Ford BH 1 Ltd.*
 
Company Limited by Shares
 
41950
 
N/A
 
Bermuda
 
Michigan
                     
Ford BH 2 Ltd.*
 
Company Limited by Shares
 
41950
 
N/A
 
Bermuda
 
Michigan
                     
Ford European Holdings LLC
 
Limited Liability Company
 
2974559
 
38 - 3442908
 
Delaware
 
Michigan
                     
Ford Global Technologies, LLC
 
Limited Liability Company
 
3593792
 
38 - 6058810
 
Delaware
 
Michigan
                     
Ford Holdings LLC
 
Limited Liability Company
 
2206682
 
38 - 2890269
 
Delaware
 
Michigan
                     
Ford International Capital LLC*
 
Limited Liability Company
 
4467134
 
26 - 1538425
 
Delaware
 
Michigan
                     
Ford Mexico Holdings, Inc.*
 
Corporation
 
3281198
 
38 - 3563830
 
Delaware
 
Michigan
                     
Ford Motor Service Company
 
Corporation
 
486480
 
38 - 3364381
 
Michigan
 
Michigan
                     
Ford Motor Vehicle Assurance Company, LLC
 
Limited Liability Company
 
4083499
 
38 - 3419908
 
Delaware
 
Michigan
                     
Ford South America Holdings, LLC
 
Limited Liability Company
 
3080817
 
38 - 0549190
 
Delaware
 
Michigan
                     
Ford Trading Company, LLC
 
Limited Liability Company
 
2919002
 
38 - 0549190
 
Delaware
 
Michigan
                     
Ford Component Sales, L.L.C.
 
Limited Liability Company
 
2830472
 
38 - 3384550
 
Delaware
 
Michigan
                     
Grupo Ford, S. de R.L. de C.V. *
 
Corporation
 
N/A
 
N/A
 
Mexico
 
Mexico
                     
Volvo Cars of North America, LLC
 
Limited Liability Company
 
0906002
 
31 - 1814807
 
Delaware
 
Michigan
                     
Volvo Holding Company Inc*
 
Corporation
 
2770399
 
38 - 3441286
 
Delaware
 
Michigan



*
Guaranties have limited recourse to the pledged assets of the relevant entity.

 
 
15

--------------------------------------------------------------------------------